Title: Charles Holt to Thomas Jefferson, 25 October 1810
From: Holt, Charles
To: Jefferson, Thomas


          
            Sir,
            New York, October 25, 1810.
          
            As I cannot suppose you for a moment indifferent to the welfare of a country with whose prosperity your name and services are so intimately connected; and as you cannot, therefore, have ceased to feel an interest in the proper conduct of those indices of public opinion the Newspapers, your patronage to one of which I have heretofore so long experienced; I feel myself guilty of great neglect in not having before presented for your approbation The Columbian, now permanently established in this city, and destined, I hope, to become an efficient supporter of the principles and measures now so happily prevailing in the United States, and so eminently the fruit and care of your talents and labors. Yet as diffidence alone has prevented the offering, I trust in your goodness to excuse the omission, and the liberty I take in addressing in this manner so peculiar an object of my highest regard and esteem. And I send to your address a few numbers of the paper, with a hope that it may not be deemed quite unworthy of your notice and favor, but accepted at least as a mark of sincere attachment and devotion in,
          
            Sir, Your very obedient humble servant,
            
 Charles Holt
          
        